       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 1 of 13



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Attorney for Plaintiff
 5   Sapphire Crossing LLC
 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8
      SAPPHIRE CROSSING LLC,
 9                                                  Case No. 5:20-cv-03593-EJD
            Plaintiff,
10                                            PLAINTIFF SAPPHIRE CROSSING
                                              LLC’S OPPOSITION TO
11                                            DEFENDANT EVERNOTE
            v.                                CORPORATION’S MOTION TO
12                                            DISMISS
13    EVERNOTE CORPORATION,
                                              Judge: Yvonne Gonzalez Rogers
                                              Date: October 20, 2020
14          Defendant.                        Time: 2:00 p.m.
15                                            [VIA ZOOM PLATFORM]
16
17
18
19
20
21
22
23
24
25
26
27
                                                1
28
            PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                              CORPORATION’S MOTION TO DISMISS
           Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 2 of 13




                                                TABLE OF CONTENTS
 1   I.       INTRODUCTION ............................................................................................................. 4
     II.      LEGAL STANDARD FOR RULE 12(B)(6) MOTIONS ............................................... 4
 2            A.   General ................................................................................................................... 4
              B.   Direct Divided Infringement ................................................................................ 5
 3            C.   Marking Under 35 U.S.C. §287 ............................................................................ 6
     III.     STATEMENT OF FACTS ............................................................................................... 7
 4   IV.      ARGUMENT ................................................................................................................... 10
              A.   Because There Are At Least Three Plausible Modes Of Infringement,
 5                 Defendant’s Motion Should Be Denied. ............................................................ 10
                   1.     Sapphire Specifically Alleged That Evernote “Provides An Image
 6                        Transfer Device” Under A Theory Of Direct Divided Infringement. 10
                   2.     Sapphire’s Allegation Of Internal Employee Testing Is Plausible And
 7                        Sufficient At The Pleadings Stage. ......................................................... 11
                   3.     Evernote Plausibly Provides A Software Device That Directly Satisfies
 8                        The “Image Transfer Device” Limitations. .......................................... 12
     V.       CONCLUSION ................................................................................................................ 13
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                         2
28
              PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                                CORPORATION’S MOTION TO DISMISS
        Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 3 of 13




 1                                         Cases
     23andMe, Inc. v. Ancestry.com DNA, LLC, 356 F.Supp.3d 889 (N.D. Cal. 2018) .......... 5
 2
     Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121 (Fed. Cir. 2018), pet.
 3   for r’hrg en banc denied, 890 F.3d 1354 (2018) .............................................................. 5
 4   Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en
     banc) 5
 5
     Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................. 5
 6
     Bandag, Inc. v. Gerrard Tire Co., 704 F.2d 1578, 1581 (Fed. Cir. 1983) ....................... 7
 7
     Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)...................................................... 5
 8
     BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1373, 1379-81 (Fed. Cir. 2007) ............. 5
 9
     Crown Packaging v. Rexam Beverage Can, 559 F.3d 1308, 1316 (Fed. Cir. 2009)........ 7
10
     Hanson v. Alpine Valley Ski Area, Inc., 718 F. 2d 1075, 1082-1083 (Fed. Cir. 1983) .... 6
11   Levitt v. Yelp! Inc., 765 F.3d 1123 (9th Cir. 2014) ............................................................ 5
12   Mankes v. Vivid Seats Ltd., 822 F.3d 1302, 1305 (Fed. Cir. 2016) .................................. 6
13   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025 (9th Cir. 2008) ................ 5
14   Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 930, 125 S.Ct. 2764,
     162 L.Ed.2d 781 (2005) .................................................................................................... 6
15
     Nalco Co. v. Chem-Mod, LLC, 883 F. 3d 1337, 1351-1354 (Fed. Cir. 2018).................. 6
16
     SiRF Technology, Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010)
17         12
18   Software Research, Inc. v. Dynatrace LLC, 316 F.Supp.3d 1112 (N.D. Cal. 2018)........ 5
19   Travel Sentry, Inc. v. Tropp, 877 F.3d 1370 (Fed. Cir. 2017) .......................................... 6
20   Unwired Planet, LLC v. Apple, Inc., Case No. 13-cv-04134-VC (N.D. Cal. February 14,
     2017) 7
21
22
23
24
25
26
27
                                                                    3
28
               PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                                 CORPORATION’S MOTION TO DISMISS
         Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 4 of 13




 1           Plaintiff Sapphire Crossing LLC (“Plaintiff” or “Sapphire”), by and through its attorney,

 2   files this Opposition to Defendant Evernote Corporation’s (“Defendant” or “Evernote”) Motion to

 3   Dismiss (Dkt. Nos. 28, 30) (the “Motion).1

 4           I.      INTRODUCTION

 5           Defendant Evernote’s Motion seeks dismissal based on three flawed grounds.                   First,

 6   Evernote argues that Sapphire’s complaint fails to state a claim for direct infringement. Second,

 7   and relatedly, Evernote argues Sapphire’s complaint fails to state a claim for divided infringement.

 8   However, Sapphire has included allegations that of at least direct divided infringement of the

 9   asserted method claims by Evernote during the testing of the accused product. Third, and finally,

10   Evernote argues that Sapphire’s complaint should be dismissed because Sapphire did not allege

11   compliance with the patent marking requirements. However, Evernote fails to acknowledge that, at

12   present, the asserted patent contains only method claims, which cannot be marked.

13           In sum, when evaluating Evernote’s Motion, this Court should consider that Sapphire

14   specifically alleged that Evernote “provides an image transfer device” under a theory of direct

15   divided infringement and Sapphire’s allegation of internal employee testing is plausible, and

16   sufficient at the pleadings stage and Sapphire is not prohibited from seeking damages for

17   infringement of its method claims. Evernote’s Motion should therefore be denied.

18           II.     LEGAL STANDARD FOR RULE 12(B)(6) MOTIONS

19                   A.      General

20           “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

21   1
       Evernote first filed its Motion on August 24, 2020, before Judge Davila. However, Evernote
22   refiled its motion before this Court on August 28, 2020, which included a re-notice. (Dkt. No. 28.)
     Plaintiff understands that the refiling of the motion would have triggered a response date for
23   September 11, 2020. However, on March 28, 2020, the Court noted that Evernote’s motion was
     filed incorrectly. The Clerk the “Set/Reset Deadlines” on March 31, 2020. (Dkt. No. 30.) Counsel
24   for Plaintiff and Defendant have been in constant communication, and Defendant’s counsel never
     discussed the date for filing Plaintiff’s opposition. Plaintiff’s counsel sent an email to Defendant’s
25   counsel on Friday, September 11, 2020, noting the potential confusion over the due date and
     informing counsel that Plaintiff understood the response was due on Monday, September 14, 2020,
26   and asking if counsel had a different understanding. Defendant did not respond until the 14th by
     email in which they stated for the first time that the Opposition was due on September 11, 2020.
27   There is no prejudice to either party if the Court considers the entirety of the briefing for this dispute,
     which is not set to be heard for more than one month.
                                                         4
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
        Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 5 of 13




 1   as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 2   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

 3   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

 4   inference that the defendant is liable for the misconduct alleged.” Id. “When considering a motion

 5   to dismiss, the Court ‘accept[s] factual allegations in the complaint as true and construe[s] the

 6   pleadings in the light most favorable to the nonmoving party.’” Software Research, Inc. v.

 7   Dynatrace LLC, 316 F.Supp.3d 1112, 1116 (N.D. Cal. 2018) (quoting Manzarek v. St. Paul Fire &

 8   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The 9th Circuit’s two-step process requires

 9   the allegations to do more than merely re-state elements of a cause of action and plausibly suggest

10   that the requested relief justifies the expense of the litigation. See 23andMe, Inc. v. Ancestry.com

11   DNA, LLC, 356 F.Supp.3d 889, 894 (N.D. Cal. 2018) (citing Levitt v. Yelp! Inc., 765 F.3d 1123,

12   1134-1135 (9th Cir. 2014)). A court must limit its consideration to the four corners of the Complaint,

13   any documents attached thereto, and any external documents that are referenced in the Complaint

14   of which the Court may take judicial notice. See Manzarek, 519 F.3d at 1031; see also, Aatrix

15   Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018), pet. for r’hrg

16   en banc denied, 890 F.3d 1354 (2018) (“the sources properly considered on a motion to dismiss

17   [are] the complaint, the patent, and materials subject to judicial notice.”).

18                   B.      Direct Divided Infringement

19           “Direct infringement under § 271(a) occurs where all steps of a claimed method are

20   performed by or attributable to a single entity.” Akamai Techs., Inc. v. Limelight Networks, Inc., 797

21   F.3d 1020, 1022 (Fed. Cir. 2015) (en banc) (citing BMC Res., Inc. v. Paymentech, L.P., 498 F.3d

22   1373, 1379-81 (Fed. Cir. 2007)). The key inquiry, “[w]here more than one actor is involved in

23   practicing the steps,” is whether “the acts of one are attributable to the other such that a single entity

24   is responsible for the infringement.” Id. (Emphasis added). In Akamai, the Federal Circuit explained

25   that an entity would be held responsible for the performance of method steps by others “where that

26   entity directs or controls others' performance,” or “where the actors form a joint enterprise.” Id. The

27   Federal Circuit also noted that, although the Court had previously held an actor:
                                                         5
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
        Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 6 of 13



                     [L]iable for infringement under § 271(a) if it acts through an agent (applying
 1                   traditional agency principles) or contracts with another to perform one or
                     more steps of a claimed method . . . liability under § 271(a) can also be
 2                   found when an alleged infringer conditions participation in an activity or
                     receipt of a benefit upon performance of a step or steps of a patented
 3                   method and establishes the manner or timing of that performance.
 4
             Id. at 1023 (emphasis added) (citing Metro-Goldwyn-Mayer Studios Inc. v. Grokster,
 5
     Ltd., 545 U.S. 913, 930, 125 S.Ct. 2764, 162 L.Ed.2d 781 (2005)).
 6
             As the Federal Circuit explained in Travel Sentry, Inc. v. Tropp, 877 F.3d 1370 (Fed. Cir.
 7
     2017), Akamai “broaden[ed] the circumstances in which others' acts may be attributed to an accused
 8
     infringer to support direct-infringement liability for divided infringement, relaxing the tighter
 9
     constraints on such attribution reflected in our earlier precedents.” Id. at 1381 (alteration in original)
10
     (quoting Mankes v. Vivid Seats Ltd., 822 F.3d 1302, 1305 (Fed. Cir. 2016)); see also Nalco Co. v.
11
     Chem-Mod, LLC, 883 F. 3d 1337, 1351-1354 (Fed. Cir. 2018).
12
             Federal Circuit caselaw makes clear that “no matter the relationship between the parties: we
13
     look for ‘evidence that a third party hoping to obtain access to certain benefits can only do so if it
14
     performs certain steps identified by the defendant, and does so under the terms prescribed by the
15
     defendant.’” Nalco, 883 F.3d at 1351-1352 (quoting Travel Sentry, 877 F.3d at 1380.
16
                     C.      Marking Under 35 U.S.C. §287
17
             It is true that the patent laws contain provisions that require marking. See 35 U.S.C. §287(a).
18
     However, the Federal Circuit has confirmed that this requirement does not exist with respect to
19
     method claims, such as those that are at issue in this case and which are the only claims that exist
20
     in the asserted patent.
21
             For example, the Federal Circuit in Hanson v. Alpine Valley Ski Area, Inc., 718 F. 2d 1075,
22
     1082-1083 (Fed. Cir. 1983) rejected defendant’s argument that the asserted patent “also includes
23
     apparatus claim.” Id. at 1083. The Court held that “[t]he only claims that were found infringed in
24
     this case, however, were claims 1, 2 and 6 of the Hanson patent, which are drawn to ‘[t]he method
25
     of forming, distributing and depositing snow upon a surface … .” Id. (Citation omitted.) The Court
26
     continued to affirm that “[i]t is ‘settled in the case law that the notice requirement of this statute
27
     does not apply where the patent is directed to a process
                                                       6      or method.’” Id. citing and quoting Bandag,
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 7 of 13




 1   Inc. v. Gerrard Tire Co., 704 F.2d 1578, 1581 (Fed. Cir. 1983).

 2          Thereafter, the Federal Circuit in Crown Packaging v. Rexam Beverage Can, 559 F.3d 1308,

 3   1316 (Fed. Cir. 2009), relying in part on Hanson, confirmed this principle.

 4                  The law is clear that the notice provisions of § 287 do not apply where the
                    patent is directed to a process or method. Bandag, Inc. v. Gerrard Tire Co.,
 5                  704 F.2d 1578, 1581 (Fed. Cir. 1983). In Hanson, 718 F.2d at 1082-83, we
                    held that 35 U.S.C. § 287(a) did not apply where the patentee only asserted
 6                  the method claims of a patent which included both method and apparatus
                    claims. Hanson is factually identical to this case, and we are therefore
 7                  bound by the rule of Hanson.”
 8          Although not addressed by Evernote in its motion, this principle has been steadily applied

 9   in this district. See, e.g., Unwired Planet, LLC v. Apple, Inc., Case No. 13-cv-04134-VC (N.D. Cal.

10   February 14, 2017) (noting the Court previously granted summary judgment to plaintiff for

11   defendant’s marking defense; stating Crown Packaging “turns on the claims asserted …”).

12          III.    STATEMENT OF FACTS

13          U.S Patent Number 6,891,633 (the “’633 Patent”) was originally issued to the Xerox

14   Corporation on May 10, 2005, based on an application filed on July 30, 1999. (First Amended

15   Complaint (“Compl.”), ¶7.) On November 25, 2015, Xerox assigned all right, title, and interest in

16   and to the ’633 Patent to Ruby Sands LLC, including all rights to enforce and prosecute actions for

17   infringement and to collect damages for all relevant times against infringers of the ’633 Patent.

18   (Compl., ¶10.) On March 26, 2018, Ruby Sands LLC assigned all right, title, and interest in and to

19   the ’633 Patent to Sapphire Crossing LLC, including all rights to enforce and prosecute actions for

20   infringement and to collect damages for all relevant times against infringers of the ’633 Patent.

21   (Compl., ¶11.) Accordingly, Sapphire Crossing possesses the exclusive right and standing to

22   prosecute the present action for infringement of the ’633 Patent by Defendant. (Id.)

23          The ‘633 Patent “relates to an image transfer system and, more particularly, to an image

24   transfer system comprising a transfer device which can be operably connected to a computer.”

25   (Col. 1, lines 5-10.) (Emphasis added.) The Specification also discloses: “One object of the present

26   invention is to provide a software and user interface (UI) solution for enriching personal and

27   desktop copier feature sets by utilizing the processing power and memory capacity of a connected
                                                      7
28
            PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                              CORPORATION’S MOTION TO DISMISS
       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 8 of 13




 1   personal computer.” (Col. 1, lines 21-38.) (Emphasis added.)

 2          The system generally may include a reader for reading an image on a first medium, and a

 3   display for displaying an image transfer menu for effecting transfer of the image to perform a

 4   selected function. (Compl., ¶12.) For example, the reader can be a mobile electronic device used

 5   to take a photograph of a first medium (for example, a receipt), and then offer on the display of the

 6   mobile electronic device a menu of different actions that can be selected to accomplish a particular

 7   task: for example, get cash rebates from digital coupons based on scanned receipts. (Id.) A

 8   downloadable app can transform the mobile device into the claimed image transfer device. (Id.)

 9   Without the app, the mobile device cannot display the first type of menu, read the receipt, establish

10   a connection with a computer, transfer the image to the computer, or display the second type of

11   menu. (Id.)

12          The claimed methods of the ‘633 Patent are disclosed as utilizing software as a “transfer

13   device” to perform the claimed methods. (Col. 2, lines 4-33.) For example, the Specification

14   discloses “a method for enhancing operating features of a transfer device.” (Id., lines 18-20.)

15   Specifically:

16                   The transfer device is adapted for transferring information from a first
                     medium to a second medium. The method comprises the steps of providing
17                   a first command menu of the transfer device, connecting a computer to
                     the transfer device, and with the computer enabling the device to display
18                   a second command menu. The first command menu represents a first set
                     of the operating features of the transfer device. The first menu is available
19                   for display on a display of the device when the computer is not connected
                     to the transfer device. When the computer is connected to the transfer
20                   device, the computer enables the device to display the second command
                     menu. The second command menu represents a second set of the operating
21                   features of the transfer device. The second set of operating features has
                     expanded operating features in comparison to the fist set of operating
22                   features of the transfer device.
23          (Col. 2, lines 16-33.) (Emphasis added.)

24          The ‘633 Patent also states:

25                   It should be understood that the foregoing description is only illustrative of
                     the invention. Various alternatives and modifications can be devised by
26                   those skilled in the art without departing from the invention. Accordingly,
                     the present invention is intended to embrace all such alternatives,
27                   modifications and variances which fall within the scope of the appended
                     claims.                            8
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 9 of 13




 1          (Col. 15, lines 42-48.)

 2          The ‘633 Patent was the subject of proceedings before the U.S. Patent Trial & Appeal Board

 3   (“PTAB”), after which only two claims remained in the ‘633 Patent: Method Claims 19 and 20.

 4   (Compl., ¶¶7-9.) Claim 19 reads:

 5                  19. A method for transferring information from a first medium, the method
                    comprising the steps of:
 6
                    providing an image transfer device having a scanner for reading an image
 7                  on the first medium;
 8                  reading the image on the first medium with the scanner;
 9                  automatically uploading electronic data including at least a portion of an
                    image transfer menu to be displayed by the image transfer device to the
10                  transfer device from a computer connected to the transfer device;
11                  with a processor of the image transfer device, automatically merging the
                    electronic data with the image read by the scanner; and
12
                    transferring the merged image by the transfer device to a second medium.
13
            Claim 20 reads:
14
                    20. A method in accordance with claim 19, wherein the electronic data
15                  uploaded from the computer to the image transfer device stays with the
                    image transfer device after the computer is disconnected from the image
16                  transfer device.
17          Although certain claim limitations included in the claims have been construed by the

18   PTAB, Claims 19 and 20 have not been previously construed in their entirety.

19          In this case, Plaintiff has alleged that “[w]ithout authority from Sapphire Crossing, Evernote

20   makes, uses (including by having its employees test), markets, sells, or otherwise provides an

21   information transfer method that uses a reader for reading an image on a first medium, and a display

22   for displaying an image transfer menu to perform a selected function, i.e., Evernote’s App (the

23   ‘Accused Instrumentality’).” (Compl., ¶26.) (Emphasis added.) Moreover, Plaintiff has alleged

24   that, “[o]n its website, www.evernote.com, Evernote specifically instructs its customers to use the

25   Accused Instrumentality in a way that infringes Claims 19 and 20 of the ’633 Patent. See, e.g.,

26   https://help.evernote.com/hc/en-us.” (Compl., ¶41.)

27
                                                      9
28
            PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                              CORPORATION’S MOTION TO DISMISS
         Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 10 of 13




 1           IV.     ARGUMENT
                     A.  Because There Are At Least Three Plausible Modes Of Infringement,
 2                       Defendant’s Motion Should Be Denied.
 3                          1.      Sapphire Specifically Alleged That Evernote “Provides An
                                    Image Transfer Device” Under A Theory Of Direct Divided
 4                                  Infringement.
 5           Sapphire provides detailed documentation and analysis to demonstrate that Evernote
 6   satisfies this limitation (the “Image Transfer Device Limitation”). For example, Sapphire referenced
 7   Evernote’s own video tutorial depicting how users are instructed to operate the image transfer device
 8   to quickly scan documents, such as business cards. (Compl., Ex. B (“Claim Chart”), p. 2. Sapphire
 9   also explains how this use of Evernote’s software device infringes the Image Transfer Device
10   Limitation. Claim Chart, pp.2-3 (“The method for transferring information (e.g., image of the paper
11   receipt) from a first medium (e.g., paper receipt) provides an image transfer device (e.g., software
12   that is intended for installation on a smartphone) having a scanner (e.g., software interface to control
13   a camera of the smartphone) for reading an image on the first medium.”).
14           Beyond explaining how Evernote’s app satisfies the Image Transfer Device Limitation,
15   Sapphire explains how Evernote’s app directs and controls the image transfer device such that
16   Evernote is liable for direct divided infringement under Akamai. (Compl., ¶¶26-36.) As shown in
17   the Claim Chart, the Evernote Application completely controls, through its software, operation of
18   the image transfer device in the smartphone, which allows a user to scan a business card. The
19   Evernote Application therefore exercises complete direction and control over the operation of the
20   smartphone camera. Additionally, Evernote requires its users to, through the Evernote App, use the
21   smartphone camera in a manner that will always infringe this step of the method. As such, Evernote
22   conditions participation in using this central Application feature upon performing a step that satisfies
23   this limitation.2
24           Evernote fails to challenge the plausibility of these allegations—that Evernote’s software
25   device – its app – directs and controls the image transfer device which is “provided” to users along
26
     2
27     To the extent the Court believes it is necessary, Sapphire can add additional facts supporting
     these allegations via amendment to its Complaint. 10
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 11 of 13




 1   with Evernote’s software. Rather, Evernote suggests that it can somehow direct and control the

 2   image transfer device without “providing” it. This argument fails for several reasons.

 3           First, Evernote is directing and controlling the “provision” of the image transfer device by

 4   directing and controlling its scanning function, as alleged. The Evernote software prompts the user

 5   to scan a series of receipts. After scanning is completed, the scanning function is turned off within

 6   the app. See, e.g., Claim Chart, 2-3. In other words, the Evernote app can both turn on and off

 7   access to the image scanning device, thereby determining how and when the device is provisioned

 8   to the user.

 9           Second, Evernote hinges its entire argument on some novel, unstated construction of

10   “providing”. The plain and ordinary meaning of “providing” should at least include “offering access

11   to the device’s functionality”—which the Evernote app does by prompting the user to scan receipts.

12   Instead, Evernote appears to require that the “provider” be a manufacturer or seller of the device.

13   Regardless, the Rule 12 stage cannot resolve claim term disputes—this Court should reject

14   Evernote’s argument for this reason alone.

15                          2.     Sapphire’s Allegation Of Internal Employee Testing Is Plausible
                                   And Sufficient At The Pleadings Stage.
16
             Evernote ignores many of Sapphire’s allegations in its complaint. Sapphire explains, through
17
     the Claim Chart, how Evernote’s software infringes all limitations of the asserted claims. Most
18
     importantly, Evernote is a mobile app company that employs software developers. It is entirely
19
     apparent that when Evernote is “having its employees internally test and use” the accused Evernote
20
     App, the testing involves debugging the App to confirm that it functions properly. (Compl., ¶¶43-
21
     47.) This would, in turn, require that the employees use the app in a manner than infringes the
22
     asserted claims, as alleged in the Claim Chart and the First Amended Complaint.
23
             Specifically, Sapphire alleges that “[a]s a result of making, using (including having its
24
     employees internally test and use the Accused Instrumentality as alleged below), marketing, and
25
     providing the Accused Instrumentality, Evernote has and continues to directly infringe Claims 19
26
     and 20 of the ’633 Patent literally and/or under the doctrine of equivalents.” (Compl., ¶38.)
27
     (Emphasis added.)       Thereafter, Sapphire alleges
                                                   11     that “[a]s set forth above, the Accused
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 12 of 13




 1   Instrumentality is specifically designed to perform every step of Claims 19 and 20 of the ’633 Patent,

 2   and each use of the Accused Instrumentality will result in infringement of at least those claims.”

 3   (Id., ¶39) Moreover, “Evernote has and continues to directly infringe Claims 19 and 20 of the ’633

 4   Patent, inter alia, when it internally tested and used the Accused Instrumentality.” (Id., ¶40)

 5   Sapphire also alleges in paragraph 41 (emphasis added):

 6                     Upon information and belief, Evernote’s employees and/or individuals
                       under Evernote’s control use the Accused Instrumentality to test the
 7                     operation of the Accused Instrumentality and its various functions, in the
                       infringing manner described here, and thereby infringes Claims 19 and 20
 8                     of the ’633 Patent. Sapphire Crossing therefore alleges that Evernote has
                       and continues to directly infringe the ’633 Patent by using the Accused
 9                     Instrumentality to perform at least the method of Claims 19 and 20.
10              And in paragraph 42, Sapphire alleges (emphasis added):

11                     Upon information and belief, Evernote also has and continues to directly
                       infringe Claims 19 and 20 of the ’633 Patent when its employees use the
12                     Accused Instrumentality. Upon information and belief, Evernote’s
                       employees and/or individuals under Evernote’s control use the Accused
13                     Instrumentality in an infringing manner and described in detail in the above
                       section (Infringing System and Method). Sapphire Crossing therefore
14                     alleges that Evernote directly infringes the ’633 Patent by using the Accused
                       Instrumentality to perform the method of at least Claim 19.
15
                Accordingly, although these allegations have been ignored by Evernote in its motion,
16
     Sapphire has sufficiently pled single actor infringement, through Evernote’s internal employee
17
     testing.
18
                              3.      Evernote Plausibly Provides A Software Device That Directly
19                                    Satisfies The “Image Transfer Device” Limitations.
20              Moreover, claim construction in this case could reasonably conclude that the Evernote

21   software app comprises an “image transfer device” as required by the Asserted Claims. Specifically,

22   Sapphire sells a software device – its app – that automatically performs the steps of the asserted

23   claims. In SiRF Technology, Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir.

24   2010), the Federal Circuit held that direct infringement may be found in such circumstances.

25              In SiRF, the Court found that an accused infringer who performed some steps of a method

26   directly and sold GPS receivers that performed the remaining steps automatically directly infringed

27   a method claim. See 601 F.3d at 1329-31. Further, it found that although the users of the GPS
                                                         12
28
                PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                                  CORPORATION’S MOTION TO DISMISS
       Case 4:20-cv-03593-YGR Document 31 Filed 09/14/20 Page 13 of 13




 1   receivers had to enable the accused functionality, the steps were performed automatically after

 2   enablement without possible modification by the user. Id.

 3           The language of Claims 19 and 20 supports the conclusion that the “image transfer device”

 4   may be, but need not be, a computer (e.g., smartphone). This limitation may be met by a software

 5   application that provides a connection for scanner functionality (i.e. “an image transfer device [app]

 6   having a scanner for reading [software interface]”). Moreover, the specification of the ‘633 Patent

 7   leaves open the possibility of a software device being used to satisfy the “image transfer device”

 8   limitation. (See, e.g., col. 1, line 56-col.2, line3; col. 2, lines 17-33.)

 9           Again, the Rule 12 stage cannot resolve claim term and infringement disputes – such as

10   whether a software device [app] satisfies the “image transfer device” limitation literally or under the

11   doctrine of equivalents – this Court should reject Evernote’s motion for this reason alone.

12           V.      CONCLUSION

13                   Sapphire requests that this Court deny Evernote’s Motion to Dismiss. Alternatively,

14   Sapphire requests leave of Court to file an amended complaint to add additional facts in support of

15   its direct infringement claim against Evernote.

16    Dated: September 14, 2020                        Respectfully submitted,
17
18                                                     /s/ Steven W. Ritcheson
                                                       Steven W. Ritcheson, Esq. (SBN 174062)
19                                                     INSIGHT, PLC
                                                       578 Washington Blvd. #503
20                                                     Marina del Rey, California 90292
                                                       Telephone: (424) 289-9191
21                                                     Facsimile: (818) 337-0383
                                                       swritcheson@insightplc.com
22
                                                       Attorney for Plaintiff
23                                                     Sapphire Crossing LLC

24
25
26
27
                                                         13
28
             PLAINTIFF SAPPHIRE CROSSING LLC’S OPPOSITION TO DEFENDANT EVERNOTE
                               CORPORATION’S MOTION TO DISMISS
